Exhibit 10(g)

 

ALFA CORPORATION

 

2005 AMENDED AND RESTATED STOCK INCENTIVE PLAN

 

1. Purpose of Plan. The purpose of this Amended and Restated Stock Incentive
Plan is to promote the interests of Alfa Corporation (the “Company”) and its
shareholders by encouraging selected officers and key employees of the Alfa
Mutual Insurance Company (“Mutual”) and the Company who provide substantive
management, administrative, sales and other employment services to the Company
or Mutual to invest in or acquire the Company’s capital stock (the “Stock” as
herein defined), thereby giving them as shareholders an increased personal
interest in the Company’s profits and its continuing growth, development and
financial success, providing them an additional incentive in their efforts on
behalf of the Company and Mutual, and strengthening their desire to continue to
provide management, sales and other employment services to the Company and
Mutual. So long as the Company, Mutual and other affiliated insurance companies
mutually participate in the pooled premium revenues of such companies, employee
services to either the Company or Mutual are considered to be for the benefit of
both the Company and Mutual. This Plan amends and restates the Company’s 1993
Stock Incentive Plan and the Company’s Amended and Restated Stock Incentive Plan
effective January 1, 2001.

 

2. Definitions. When used herein, except where the context clearly indicates
otherwise, the following terms have the meaning set forth below:

 

(a) “Act” means the Securities Exchange Act of 1934, as in effect from time to
time.

 

(b) “Award” means a SAR, Restricted Share, Restricted Share Unit, or Performance
Share.

 

(c) “Award Agreement” means a written or electronic agreement executed on behalf
of the Company by the Chief Executive Officer (or another officer designated by
the Committee) and delivered to the Grantee and containing terms and provisions
of Awards, consistent with the Plan, as the Committee may approve. Such
agreement may, but is not required to be, executed by a Grantee.

 

(d) “Base Price” means the initial value of a SAR as established by the
Committee on the Date of Grant.

 

(e) “Board” means the Board of Directors of Alfa Corporation.

 

(f) “Code” means the Internal Revenue Code of 1986 as amended or recodified from
time to time.

 

(g) “Committee” means the Compensation Committee of the Board or any other
standing or special committee that may be established and appointed by the Board
for the purpose of administering this Plan and performing such other duties as
are contemplated to be performed by the Committee as herein provided. If the
Board shall act as a committee of the



--------------------------------------------------------------------------------

whole in any matter under this Plan, either because of its inherent discretion
to do so or because no such Committee then exists, then, in that event,
references herein to “Committee” shall be deemed to include the Board of
Directors acting in such a capacity.

 

(h) “Company” means Alfa Corporation and includes any corporation which is or
may become a parent or subsidiary (as defined in Section 424(e) and (f) of the
Code) of Alfa Corporation.

 

(i) “Date of Grant” means the date specified by the Committee on which a grant
of a Stock Option or Award shall become effective (which date shall not be
earlier than the date on which the Committee takes action with respect thereto).

 

(j) “Dividend Equivalents” means the nonforfeitable right of a Grantee, if such
right is explicitly granted in connection with each share of Stock subject to a
Stock Option or an Award, to an amount equal to the cash dividends paid on a
share of Stock related to such Stock Option or Award as specified in the Plan
and in the Stock Option Agreement or Award Agreement.

 

(k) “Fair Market Value” means, with respect to a share of Stock, whichever of
the following is applicable:

 

(i) if the Stock is then traded either in the over-the-counter market or on an
exchange, the last sales price per share of Stock as reported at the close of
business on the date of grant by the NASDAQ National Market System or by the
principal exchange on which the Stock is traded, or by any other responsible
reporting service selected by the Committee, or if there were no transactions in
the Stock on such date, then the last preceding date on which transactions took
place, or

 

(ii) if the Stock is not then actively traded either in the over-the-counter
market or on an exchange, in such manner as the Committee, in its sole
discretion, may determine by a good faith effort.

 

Notwithstanding the foregoing, the Committee may determine the Fair Market Value
in any other manner as is permitted or required by applicable law or
regulations.

 

(l) “Grantee” means a person who is eligible to participate in this Plan and has
been granted one or more Stock Options or Awards under this Plan.

 

(m) “Incentive Stock Option” means an option to purchase Stock which qualifies
as an incentive stock option under Section 422 of the Code and which is
designated by the Committee to be an Incentive Stock Option.

 

(n) “Mutual” means Alfa Mutual Insurance Company.

 

(o) “Nonqualified Stock Option” means an option to purchase Stock which is
designated as such or which does not qualify as an Incentive Stock Option.

 

2



--------------------------------------------------------------------------------

(p) “Option Price” means the purchase price per share of Stock payable on
exercise of a Stock Option.

 

(q) “Performance Share” means a contractual right awarded pursuant to Section 10
of this Plan to receive a share of Stock (or its value in cash) that is
forfeitable by the Grantee until the achievement of pre-established objectives
over an established period.

 

(r) “Plan” means the Alfa Corporation 2005 Amended and Restated Stock Incentive
Plan as contained herein and any amendments hereto or restatements hereof.

 

(s) “Prior Plans” means the Alfa Corporation Amended and Restated Stock
Incentive Plan, effective January 1, 2001, and the 1993 Stock Incentive Plan.

 

(t) “Restricted Share” means an award of a share of Stock made pursuant to
Section 9 of this Plan that is forfeitable by the Grantee until the completion
of a specified period of future service, the achievement of pre-established
performance objectives or until otherwise determined by the Committee.

 

(u) “Restricted Share Unit” means a contractual right awarded pursuant to
Section 9 of this Plan to receive a share of Stock (or its value in cash) that
is forfeitable by the Grantee until the completion of a specified period of
future service, the achievement of pre-established performance objectives or
until otherwise determined by the Committee.

 

(v) “SAR” means a stock appreciation right granted under Section 8 of the Plan
in respect of one or more shares of Stock that entitles a Grantee to receive, in
cash or shares of Stock, at the discretion of the Committee, an amount equal to
the excess, if any, of the Fair Market Value of a share of Stock on the date the
SAR is exercised over the Base Price.

 

(w) “Stock” means the Common Stock, $1.00 par value, of the Company.

 

(w) “Stock Option” (unless further qualified) means either an Incentive Stock
Option or a Nonqualified Stock Option granted under Sections 6 and 7 of the
Plan.

 

(y) “Stock Option Agreement” means the agreement entered into between the
Company and any Grantee of a Stock Option under this Plan, defining the terms,
conditions, restrictions, rights and privileges with respect to such Stock
Options.

 

(z) “Ten Percent Shareholder” means a person who owns, directly or indirectly
through the stock attribution rules of Section 424(d) of the Code, stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company.

 

3. Eligibility and Participation. Officers and employees of either Mutual or the
Company or other persons who are performing or who have been employed to perform
services of significant importance to the management, operation or development
of the Company or Mutual are eligible to participate in this Plan. Eligible
employees may include employees who are also officers of the Company and members
of the Board. Nonemployee members of the Board shall not be eligible to
participate in this Plan.

 

3



--------------------------------------------------------------------------------

Stock Options and Awards may be granted to those persons eligible to participate
in the Plan at such times and upon such terms and conditions as the Committee,
in its sole discretion, shall determine.

 

4. Shares Subject to the Plan. (a) Total Number of Shares. A maximum of Three
Million Eight Hundred Thousand (3,800,000) shares of Stock may be issued under
the Plan. The shares authorized by this Plan shall not include shares previously
authorized and made the subject of grants of options under the Prior Plans which
shares shall continue to be subject to issuance and shall be governed by the
terms of the Prior Plans. Shares issuable under the Plan may include authorized
but unissued or reacquired shares of Stock. Notwithstanding the foregoing, the
following rules shall apply for purposes of the determination of the number of
Shares available for grant under the Plan:

 

(i) When a SAR is granted in tandem with a Stock Option, so that only one may be
exercised with the other terminating upon such exercise, the number of shares
subject to the tandem Stock Option and SAR shall only be taken into account once
(and not as to both awards) for purposes of this limit or any other limit set
forth in this Plan.

 

(ii) Any shares of Stock which are subject to Stock Options or Awards under this
Plan, but not the Prior Plans, that are terminated, unexercised, forfeited or
surrendered or that expire for any reason (including, but not limited to, shares
of Stock tendered to exercise outstanding Stock Options or shares tendered or
withheld for taxes under any Stock Option or Award under this Plan) shall again
be available for issuance under the Plan.

 

(iii) SARs, Restricted Stock Units and Performance Shares that can only be
settled in cash shall not result in a charge against the aggregate number of
shares available for issuance. For purposes of determining the maximum number of
shares available for issuance under the Plan, SARs, Restricted Stock Units and
Performance Shares that may be settled in shares of Stock shall cause the
available reserve to be reduced by the maximum number of shares of Stock that
may be issued in connection with the Award. Notwithstanding the foregoing, any
shares not actually issued at exercise or settlement shall again be available
for issuance under the Plan.

 

(iv) The shares available for issuance under the Plan shall be subject to
adjustment as provided in Section 13 of this Plan.

 

(b) Individual Limits. Notwithstanding anything in this Plan to the contrary,
and subject to adjustment as provided in Section 13 of this Plan, in any
calendar year no Grantee shall be granted under this Plan (i) Stock Options or
SARs for more than 200,000 shares of Stock or (ii) any Restricted Shares,
Restricted Share Units or Performance Shares intended to be performance based
compensation under Section 11 for more than 40,000 shares of Stock. The purpose
of the limits set forth in this Section 4(b) is to comply with Section 162(m) of
the Code and not to create a presumption that any person is entitled to a grant
of a Stock Option or Award for the maximum amount stated.

 

4



--------------------------------------------------------------------------------

5. Administration.

 

(a) Powers of the Committee. The Committee shall administer the Plan and shall
have all powers necessary or appropriate to enable it to properly administer the
Plan, including but not limited to the following powers:

 

(i) To grant Incentive Stock Options, Nonqualified Stock Options and Awards
under the Plan, including the power to determine those eligible to receive Stock
Options or Awards, the number of shares of Stock subject to such Stock Options
or Awards, and the terms and conditions of Stock Option Agreements and Award
Agreements (which shall include the terms and conditions of this Plan but may
also include other terms and conditions not inconsistent with the Plan);

 

(ii) To accelerate the exercise or settlement of any Stock Option or Award;

 

(iii) To cancel any Stock Option or Award awarded under the Plan (1) if a
Grantee (while an officer or employee of the Company or Mutual or while
otherwise employed or engaged, contractually or otherwise, to perform services
in accordance with Section 3 of this Plan) conducts or conducted himself in a
manner which the Committee determines to be inimical to the best interests of
the Company, including, but not limited to, a Grantee’s admission of guilt or
conviction of any crime resulting from dishonesty in connection with the affairs
of the Company, Mutual, or any affiliate thereof, a finding by the Committee
that the Grantee has engaged in any act of fraud or any fraudulent activity
(whether or not admitted to by the Grantee or prosecuted by the Company) or a
finding by the Committee that the Grantee has conducted the affairs of the
Company, Mutual, or any affiliate thereof, in his or her own interests and
contrary to the interests of the Company, Mutual, or any affiliate thereof, or
(2) if a Grantee’s employment or engagement, contractual or otherwise, is
terminated by the Company or Mutual for “cause,” which for this purpose shall be
determined by the Committee and shall mean, unless defined otherwise in the
Stock Option Agreement or Award Agreement, (x) the engaging by the Grantee in
willful, reckless or grossly negligent misconduct which is determined by the
Committee to be materially injurious to the Company, Mutual, or any affiliate
thereof, monetarily or otherwise, or (y) the Grantee’s pleading guilty to or
conviction of a felony;

 

(iv) To construe and interpret the Plan, to establish rules and regulations
relating to the interpretation and administration of the Plan, to delegate
administrative responsibilities as it deems proper, and to perform all other
acts it deems necessary to carry out the purpose and intent of the Plan; and

 

(v) To correct any defect, supply any omission or reconcile any inconsistency in
the Plan or in any Stock Option or Award granted pursuant to the Plan in such a
manner and to the extent it deems necessary or appropriate.

 

(b) Designation of Stock Options. At the time of the grant of a Stock Option
under this Plan, the Committee shall designate whether it is an Incentive Stock
Option or a Nonqualified Stock Option, provided, however, that if it is not
otherwise designated, it shall be treated as a Nonqualified Stock Option.

 

5



--------------------------------------------------------------------------------

(c) Conduct of Committee Business. A majority of the Committee shall constitute
a quorum; the action of a majority of members of the Committee present at any
meeting held in any manner provided in the bylaws of the Company (e.g., in
person or by telephone) at which a quorum is present or actions unanimously
adopted in writing without the holding of a meeting shall be the acts of the
Committee. Any decision made or action taken by the Committee arising out of or
in connection with the interpretation and administration of the Plan shall be
final and conclusive, subject only to review by the Board, in which event the
determination of the Board shall be final and conclusive.

 

(d) Discretion of the Committee. The Committee’s determinations under the Plan
(including, without limitation, its determinations of the persons to receive
grants; the number of shares subject to each Stock Option or Award; and the
form, terms and provisions of such grants) need not be uniform and may be made
selectively among persons who receive or are eligible to receive grants under
the Plan, whether or not such persons are similarly situated.

 

6. Terms and Conditions of Stock Options. Each Stock Option granted under the
Plan shall be evidenced by a written Stock Option Agreement, consistent with the
Plan, in a form approved by the Committee. Such agreement shall be subject to or
shall contain the following provisions and shall contain such other provisions
not inconsistent with the terms of this Plan as the Committee may determine:

 

(a) Number of Options Granted. The agreement shall specify whether the grant is
of an Incentive Stock Option or a Nonqualified Stock Option and the number of
shares subject to the Stock Option. Unless determined otherwise by the
Committee, Stock Options will not be granted with Dividend Equivalents.

 

(b) Price. The agreement shall specify the Option Price which shall not be less
than 100% of the Fair Market Value per share of Stock on the Date of Grant.

 

(c) Period. The Committee shall determine the period during which a Stock Option
may be exercised; however, subject to Section 12, no Stock Option shall be
exercisable after ten years from the Date of Grant.

 

(d) Installment Exercise. Subject to Section 12, the Stock Option Agreement may
(but need not) provide that the right to exercise a Stock Option shall vest or
accrue in such incremental installments over such a period of time as shall be
designated by the granting authority.

 

(e) Manner of Exercise. A Stock Option, or any portion thereof, shall be
exercised by delivery to the Company of a written notice of exercise by the
Grantee in such form as the Committee shall reasonably require and payment by
the Grantee of the full Option Price.

 

(f) Payment. The price of an exercised Stock Option, or any portion thereof,
shall be paid in any of the following methods as determined by the Committee at
the time of the grant of the Stock Option and as set forth or referred to in the
Stock Option Agreement:

 

(i) in cash, or by check, bank draft or money order payable to the order of the
Company (all of which will be accepted as full payment subject to collection);

 

6



--------------------------------------------------------------------------------

(ii) in the sole discretion of the Committee, by the delivery of certificates
(duly endorsed for transfer) or by a duly authorized attestation regarding the
delivery of such certificates acceptable to the Committee for shares of Stock
having an aggregate Fair Market Value equal to the Option Price of the Shares
being paid in such medium of payment provided such shares have been held for at
least six months;

 

(iii) in the sole discretion of the Committee, by any combination of (i) and
(ii) above; or

 

(iv) to the extent permitted by law, a broker assisted cashless exercise

 

7. Special Rules for Incentive Stock Options. Notwithstanding any other
provision of the Plan, in the case of any Stock Option granted under the Plan
which is designated as an Incentive Stock Option, the provisions set forth in
this Section 7 will apply. References to Section 422 of the Code shall mean
Section 422, or any successor section, as it may from time to time be amended.

 

(a) Employment by the Company. No Incentive Stock Option may be granted to a
Grantee who is not determined to be an “employee” of the Company (which may
include “dual employment” status with both the Company and Mutual) within the
meaning of Section 422 of the Code.

 

(b) Options Granted at Fair Market Value. Incentive Stock Options shall be
granted at Option Prices which are not less than fair market value as defined in
Section 422 of the Code (which includes “Fair Market Value”).

 

(c) Special Rules for 10% Shareholders. No Incentive Stock Option shall be
granted to an employee who, at the time of grant, is a Ten Percent Shareholder,
unless the Option Price is at least 110% of the Fair Market Value of the Stock
subject to the Stock Option and such Stock Option, by its terms, is not
exercisable after the expiration of 5 years from the Date of Grant.

 

(d) Options for Stock Having Fair Market Value in Excess of $100,000. No
Incentive Stock Option shall be granted to an employee which, if aggregated with
all other Incentive Stock Options (within the meaning of Code Section 422,
whether or not issued under this Plan) would result in Stock having a Fair
Market Value (determined at the Date of Grant of each Stock Option) in excess of
$100,000 (or such larger individual employee maximum amount as may be in effect
from time to time under the Code at the time the Incentive Stock Option is
granted) becoming first exercisable during any one calendar year.

 

(e) Notification of Disposition of Shares within Certain Time Periods. Any
Grantee who disposes of shares of Stock transferred to him pursuant to the
exercise of an Incentive Stock Option either (i) within two years after the Date
of Grant of the Incentive Stock Option under which the Stock was transferred to
him or (ii) within one year after the transfer of such shares to the Grantee
shall notify the Company of such disposition and of the amount realized upon
such disposition.

 

7



--------------------------------------------------------------------------------

(f) Compliance with Other Code Requirements Applicable to Incentive Stock
Options. Incentive Stock Options shall comply with the grant terms required of
such Stock Options as provided in Section 422 of the Code.

 

8. SARs. The Committee may from time to time authorize grants to any Grantee of
SARs upon such terms and conditions as the Committee may determine in accordance
with the provisions set forth below.

 

(a) Each grant shall specify the number of shares of Stock to which it pertains,
subject to the limitations set forth in Section 4 of this Plan. Unless
determined otherwise by the Committee, SARs will not be granted with Dividend
Equivalents.

 

(b) Each grant shall specify the Base Price, which unless determined otherwise
by the Committee, shall not be less than 100% of the Fair Market Value on the
Date of Grant.

 

(c) SARs may be granted in tandem with a Stock Option, or may be granted on a
freestanding basis, not related to any Stock Option.

 

(d) Subject to Section 12, each grant shall specify the required period or
periods (if any) of service by the Grantee with the Company and/or any other
conditions to be satisfied before the SARs or installments thereof shall become
exercisable.

 

(e) Subject to Section 12 and except as otherwise provided in an Award
Agreement, no SAR shall be exercisable more than 10 years from the Date of
Grant.

 

(f) A Grantee may exercise a SAR in whole or in part at any time and from time
to time during the period within which the SAR may be exercised. A Grantee shall
give written notice to the Company specifying the number of SARs to be
exercised. Upon exercise of a SAR, the Grantee shall be entitled to receive
payment, at the discretion of the Committee, in cash, in shares of Stock, or in
a combination thereof.

 

(g) Each grant shall be evidenced by an Award Agreement.

 

9. Restricted Shares and Restricted Share Units. The Committee may from time to
time authorize grants to any Grantee of Restricted Shares and Restricted Share
Units upon such terms and conditions as the Committee may determine in
accordance with the provisions set forth below.

 

(a) Each grant shall specify the number of shares of Stock to which it pertains,
subject to the limitations set forth in Section 4 of this Plan.

 

(b) Subject to Section 12, each grant may specify the required period or periods
of service by the Grantee with the Company (which shall not be less than three
years) and/or any performance or other conditions to be satisfied before the
restrictions on the Restricted Shares or Restricted Share Units (or installments
thereof) shall lapse.

 

(c) Restricted Shares shall be evidenced in such manner as the Committee may
deem appropriate, including book-entry registration or issuance of one or more
stock certificates. The

 

8



--------------------------------------------------------------------------------

Committee shall require that any stock certificates evidencing any Restricted
Shares be held in the custody of the Company and/or bear a legend until the
restrictions lapse, and that, as a condition of any Restricted Share Award, the
Grantee shall have delivered a stock power, endorsed in blank, relating to the
shares of Stock covered by such Award. As a condition to grant, if required by
applicable law or otherwise determined by the Committee, Grantees may be
required to pay a minimum purchase price.

 

(d) Restricted Share Units represent a contractual right to receive the economic
equivalent of an award of Restricted Shares. At the discretion of the Committee,
Restricted Share Units may be settled in shares of Stock, the cash value of
shares of Stock, or a combination. No shares of Stock will be issued at the time
an award of Restricted Share Units is made.

 

(e) Unless otherwise determined by the Committee, Grantees holding Restricted
Shares may exercise full voting rights and other rights as a shareholder with
respect to those shares prior to the lapse of restrictions. Grantees holding
Restricted Share Units shall not have any rights as a shareholder prior to the
actual issuance of shares of Stock.

 

(f) To the extent the Restricted Shares or Restricted Share Units are designated
as “performance-based” compensation under Section 162(m) of the Code, they shall
be subject to the restrictions set forth in Section 11.

 

(g) Each grant shall be evidenced by an Award Agreement.

 

10. Performance Shares. The Committee may from time to time authorize grants to
any Grantee of Performance Shares upon such terms and conditions as the
Committee may determine in accordance with the provisions set forth below.

 

(a) Each grant shall specify the number of shares of Stock to which it pertains,
subject to the limitations set forth in Section 4 of this Plan. No shares of
Stock will be issued at the time an award of Performance Shares is made. Unless
determined otherwise by the Committee, Performance Shares will not be granted
with Dividend Equivalents.

 

(b) Subject to Section 12, each grant shall specify the performance conditions
and required period or periods (if any) of service by the Grantee with the
Company to earn the Performance Shares. The Committee may provide that if
performance relative to the performance goals exceeds targeted levels, then the
number of Performance Shares earned shall be a multiple, not in excess of 200%,
of those that would be earned for target performance.

 

(c) Unless otherwise determined by the Committee, Grantees holding Performance
Shares shall not have any rights as a shareholder prior to the actual issuance
of shares of Stock.

 

(d) To the extent the Performance Shares are designated as “performance-based”
compensation under Section 162(m) of the Code, including Section 1.162 – 27(e)
of the related Treasury regulations, they shall be subject to the restrictions
set forth in Section 11.

 

(e) Each grant shall be evidenced by an Award Agreement.

 

9



--------------------------------------------------------------------------------

11. Qualified Performance-Based Awards. The Committee may designate whether any
Award granted to an employee is intended to qualify as “performance-based
compensation”, within the meaning of Section 162(m) of the Code and the
regulations thereunder.

 

(a) Any Award intended to be performance-based compensation shall be, to the
extent required by Treasury Regulation Section 1.162-27(e), conditioned upon the
achievement of one or more of the following performance measures: total
shareholder return, stock price, operating earnings, net earnings, return on
equity, income, market share, return on assets, capital ratios, loss ratios,
combined ratios, investment performance, growth through mergers and
acquisitions, level of expenses or growth in revenue. Performance goals may be
established on a Company-wide basis or with respect to one or more business
units or divisions or subsidiaries. The targeted level or levels of performance
(which may include minimum, maximum and target levels of performance) with
respect to such performance measures may be established at such levels and in
such terms as the Committee may determine, in its discretion, including in
absolute terms, as a goal relative to performance in prior periods, or as a goal
compared to the performance of one or more comparable companies or an index
covering multiple companies. When establishing performance goals for a
performance period, the Committee may exclude any or all “extraordinary items”
as determined under U.S. generally accepted accounting principles including,
without limitation, the charges or costs associated with restructurings of the
Company, discontinued operations, other unusual or non recurring items, and the
cumulative effects of accounting changes. The Committee may also adjust the
performance goals for any performance period as it deems equitable in
recognition of unusual or non-recurring events affecting the Company, changes in
applicable tax laws or accounting principles, catastrophe losses or such other
factors as the Committee may determine, including, without limitation, any
adjustments that would result in the Company paying non-deductible compensation
to a Grantee.

 

(b) Any Award that is intended to qualify as “performance-based compensation”
pursuant to Section 162(m) of the Code and the regulations thereunder shall also
be subject to the following:

 

(i) The Committee making any Award determination shall be comprised solely of
two or more outside directors (as defined by Treasury regulation Section
1.162-27(e)(3)) (the “Outside Committee”).

 

(ii) No later than 90 days following the commencement of each performance period
of service to which the performance goal relates (or such other time as may be
required or permitted by Section 162(m) of the Code or the regulations
thereunder), the Committee shall, in writing, (1) grant a target number of
shares or units, (2) select the performance goal or goals applicable to the
performance period and (3) specify the relationship between performance goals
and the number of shares or units that may be earned by a Grantee for such
performance period.

 

(iii) Following the completion of each performance period, the Outside Committee
shall certify in writing whether the applicable performance targets and any
other material terms have been achieved and the number of units or shares, if
any, earned by a Grantee for such performance period.

 

10



--------------------------------------------------------------------------------

In determining the number of units or shares earned by a Grantee for a given
performance period, subject to any applicable Award Agreement, the Outside
Committee shall have the right to reduce (but not increase) the amount at a
given level of performance to take into account additional factors that the
Outside Committee may deem relevant to the assessment of individual or corporate
performance for the performance period.

 

(iv) The material terms of the performance goal under which the Award is to be
made shall be disclosed and subsequently approved by the shareholders of the
Company before the Award is made if so required by Treasury regulation Section
1.162-27(e)(4).

 

12. Provisions Applicable Generally to Stock Options and Awards.

 

(a) Withholding Taxes. A Grantee must remit to the Company an amount equal to
applicable federal and state withholding tax obligations (“Withholding Taxes”)
required to be withheld and paid by the Company under Federal, State, or local
law in the event of the exercise of a Stock Option or other Award pursuant to
which withholding taxes may be due. The Grantee may pay such Withholding Taxes
(i) in cash or by personal check (which will be accepted subject to collection),
or (ii) may make an irrevocable written election, subject to the Committee’s
sole discretion to consent to or to disapprove such election, to pay such
Withholding Taxes by the surrender and cancellation of a portion of the Stock
Options to be exercised or Awards granted hereunder (subject to the limitations
provided hereafter or in any Stock Option or Award Agreement and only up to the
minimum federal and state withholding requirements) or (iii) by delivery of a
certificate or certificates for already owned shares of the Company’s Common
Stock duly endorsed for transfer to the Company with signature guaranteed by a
member firm of the New York Stock Exchange or by a national banking association
or (iv) by a combination of cash, surrender of Stock Options or Awards and
already owned shares. If paid by the surrender of Stock Options or Awards,
surrendered Stock Options shall be valued at the difference between the exercise
price as provided in the Stock Option Agreement and the Fair Market Value at the
date of exercise, or the difference between the Base Price (in the case of SARs)
and the Fair Market Value at the date of surrender, or such other method
determined by the Committee in the case of other Awards. It is the intention of
the Company that no action be taken under the Plan which would result in a
violation of Section 16(b) of the Act; accordingly, the Company reserves the
right to require any Grantee seeking to satisfy withholding tax requirements by
surrender of Stock Options or Awards to furnish an opinion of counsel,
acceptable to the Company, to the effect that no violation will result from
utilization of this provision.

 

(b) Expiration of Stock Options or Awards upon Termination of Employment Other
Than Retirement at Normal Retirement Age.

 

(i) A Stock Option or SAR which, at the time of Grantee’s termination of
employment by the Company (or Mutual, as the case may be) for any reason other
than retirement at or after normal retirement age or under early retirement
conditions as authorized by the Company (or Mutual, as the case may be) (or as a
result of disability under Section 22(e)(3) of the Code, which, for purposes of
this Plan, shall be treated as authorized early retirement

 

11



--------------------------------------------------------------------------------

conditions), is not then exercisable shall expire upon termination of employment
and shall not become exercisable thereafter except as otherwise provided herein
or except with the specific approval of the Committee. A Restricted Share or
Restricted Share Unit which at the time of Grantee’s termination of employment
by the Company (or Mutual, as the case may be) for any reason other than
retirement at or after normal retirement age or under early retirement
conditions as authorized by the Company (or Mutual, as the case may be) that is
not then vested shall expire upon Grantee’s termination. If a Grantee ceases to
be employed by the Company (or Mutual, as the case may be) other than by reason
of retirement at or after normal retirement age or pursuant to authorized early
retirement conditions after a Stock Option or SAR granted after the effective
date of this Plan becomes exercisable but prior to his exercise of a Stock
Option or SAR, the Stock Option or SAR shall expire upon the expiration of the
following periods, notwithstanding that a later expiration date is set forth in
any Stock Option Agreement or Award Agreement to which the Stock Option or SAR
is subject (“Original Expiration Date”):

 

(1) Two years after the Grantee’s death, provided the Grantee was, at death,
employed by the Company or Mutual, as the case may be;

 

(2) Ninety (90) days after the date of termination of employment when
termination is for any reason other than death or retirement at or after normal
retirement age or upon conditions of authorized early retirement, whether notice
of termination is given by the Grantee to the Company (or Mutual, as the case
may be) or by the Company (or Mutual, as the case may be) to the Grantee, except
as and to the extent that the Committee may otherwise determine and provide in
the Stock Option Agreement or Award Agreement;

 

(3) Notwithstanding the foregoing, no Stock Option or SAR shall extend beyond
the Original Expiration Date, except in the case of a Grantee who dies holding a
Nonqualified Stock Option or SAR, in which case a one-year exercise period
following the date of death will run without regard to the expiration of the
Stock Option’s or SAR’s original term or the period set forth in subparagraph
12(b)(i)(1), above; and

 

(4) In the event of death following termination of employment while any portion
of a Stock Option or SAR remains exercisable, the Committee, in its discretion,
may permit the exercise to be extended for a period ending with the earlier of
(a) two years following the date of death of the Grantee or (b) the Original
Expiration Date.

 

(ii) If a Grantee ceases to be employed by the Company (or Mutual, as the case
may be) either by reason of retirement at or after normal retirement age or upon
authorized early retirement conditions, whether notice of termination is given
by the Grantee to the Company (or Mutual, as the case may be) or by the Company
(or Mutual, as the case may be) to the Grantee, any Award based upon either the
Grantee’s or the Company’s (or Mutual’s) performance under Section 10 or 11
shall be paid and the value of such Award shall be calculated at the end of the
performance period stated in the Award. The amount to which Grantee shall be
entitled shall be pro-rated based on the number of months in the performance
period that Grantee worked. The payment, however, shall not be made until the
completion of the entire period for which the Award was originally granted.

 

12



--------------------------------------------------------------------------------

(iii) For purposes of this Section 12(b), a Grantee shall not be deemed to have
terminated employment during any leave of absence of the Grantee authorized by
the Company under the Company’s standard personnel practices.

 

(c) Nontransferability. Stock Options or Awards granted under the Plan shall not
be transferable by a Grantee except by will or the laws of descent and
distribution, and shall be exercisable (or payable) during Grantee’s lifetime
only by (or to) the Grantee or his or her custodian, guardian or similar
representative. No right or interest of any Grantee shall be subject to any
lien, obligation or liability of such Grantee.

 

(d) No Shareholder Rights Until Exercise of Options or Awards and Issuance of
Shares. Unless provided otherwise in this Plan or in the Stock Option Agreement
or Award Agreement, a Grantee shall have none of the rights of a shareholder
until the shares of Stock represented by an exercised Stock Option or payable
pursuant to an Award are issued to such Grantee (other than rights to
adjustments in the number of shares subject to the Stock Option or Award in the
event of certain recapitalizations or dividend declarations as authorized herein
and as permitted in the Stock Option Agreement or Award Agreement).

 

(e) Treatment of Dividend Equivalents.

 

(i) The Committee may from time to time authorize grants of Stock Options or
Awards with Dividend Equivalents upon such terms and conditions as the Committee
may determine in accordance with the provisions set forth below and as stated in
any Stock Option Agreement or Award Agreement. If such Dividend Equivalents are
granted, the Grantee shall have the nonforfeitable right to receive in
connection with each share of Stock subject to a Stock Option or Award an amount
equal to the cash dividends paid on a share of Stock from the Date of Grant
until the exercise date of the Stock Options to which such Dividend Equivalents
are applicable or, in the case of an Award, the date on which the Award becomes
payable to the Grantee. Such Dividend Equivalents shall be accumulated during
the period from the date of payment of each such cash dividend paid on a share
of Stock until the payment of the Dividend Equivalents to a Grantee. Such
Dividend Equivalents shall also include interest on the balances credited to a
Grantee’s account compounded quarterly and calculated at the rates then
applicable to the Alfa Companies Employee Savings Plan (or any amendment or
replacement thereof) or, if such Employee Savings Plan should not be in
existence, at such rates similarly determined as the Committee may establish.
Dividend Equivalents respecting Stock Options shall be payable in cash upon the
earlier of the date of (x) the exercise of the Stock Option with respect to
which the Dividend Equivalent is associated or (y) the expiration or termination
of the Stock Option.

 

(ii) Unless otherwise determined by the Committee, Grantees holding Restricted
Shares or Restricted Share Units shall be entitled to receive all dividends (or
Dividend Equivalents, if applicable) and other distributions paid with respect
to the shares underlying the Awards; provided that such dividends (or Dividend
Equivalents, if applicable) shall not be paid currently, but rather shall be
credited to an account established for the Grantee and invested in additional
shares of Stock or Restricted Share Units on the distribution date of the
applicable dividend. Any additional shares or units

 

13



--------------------------------------------------------------------------------

credited in respect of dividends (or Dividend Equivalents, if applicable) shall
become vested and nonforfeitable, if at all, on the same terms and conditions as
are applicable in respect of the Restricted Shares or Restricted Share Units
with respect to which such dividends (or Dividend Equivalents, if applicable)
were payable.

 

(f) Effect of Change of Office.

 

(i) Notwithstanding any other provision of the Plan, within the first 24 months
following a Change of Office as defined below, any Grantee holding the office of
Senior Vice President or above at the time of any such change whose employment
is terminated shall be considered for purposes of this Plan to have terminated
employment under authorized early retirement conditions.

 

(ii) For purposes of Section 12(f), “Change of Office” means a change in the
office of the President or the Chairman of the Board of the Company or Mutual.

 

(g) Vesting at Death. If any Stock Option or Award is granted pursuant to terms
that provide that the Grantee’s right to exercise or receive such Stock Option
or Award is subject to vesting over a period of time stated in the Stock Option
Agreement or Award Agreement, such Stock Option or Award shall become fully
vested upon the death of the Grantee notwithstanding any vesting period.

 

13. Reorganizations and Recapitalizations of the Company.

 

(a) Effect on Corporate Powers. The existence of this Plan and the Stock Options
and Awards granted hereunder shall not affect in any way the right or power of
the Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the Stock or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

(b) Issuance of Additional Stock. Except as provided in the following
subparagraphs of this Section, the issuance by the Company of shares of stock of
any class or securities convertible into shares of stock of any class in
exchange for cash, property, labor or services, either upon direct sale or upon
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of shares of Stock subject to Stock Options or
Awards granted hereunder.

 

(c) Capital Readjustments. If and whenever the outstanding shares of Stock of
the Company shall be increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of a recapitalization, reclassification, stock split, dividend payable in shares
of Stock, combination of shares, subdivision or consolidation of shares, or
similar capital readjustment without receiving compensation therefor in money,
services or property, the number of shares of Stock subject to the Plan and the
individual limits on shares that may be subject to Stock Options or Awards in
any calendar year

 

14



--------------------------------------------------------------------------------

shall be proportionately adjusted, and the outstanding Stock Options and Awards
hereunder shall be adjusted in such manner as the Stock Option Agreement or
Award Agreement may provide, provided, however, that any such adjustment shall
not be more favorable (but may be less favorable) than the following and
provided further that in the absence of any varying provision in the Stock
Option Agreement, the Award Agreement, the Stock Option or Award shall be
adjusted as follows:

 

(i) In the event of an increase in the number of outstanding shares of Stock the
number of shares shall be proportionately increased, and the Option Price
payable per share or Base Price shall be proportionately reduced;

 

(ii) In the event of a reduction in the number of outstanding shares of Stock,
the number of shares shall be proportionately reduced, and the Option Price
payable per share or Base Price shall be proportionately increased; and

 

(iii) In the event the Stock becomes entitled to other rights or privileges or
other adjustments are made thereto without the payment of any consideration in
money, services or property, the Stock Option or Award shall be adjusted in such
equitable manner so that the shares of Stock covered by the Stock Option or
Award shall include all such rights, privileges or other adjustments (including,
without limitation, rights under any rights agreement then in existence with
respect to the Company’s Stock or, subject to the payment of the consideration
payable upon the exercise of any such right, shares or other securities issuable
upon the exercise of any such right) as the Committee, in its discretion, deems
fair and equitable.

 

(d) Merger, Consolidation and Other Reorganizations. In the event of a merger,
consolidation or other reorganization of the Company, the Stock Options or
Awards outstanding under this Plan shall be adjusted as may be provided in the
Stock Option Agreement or Award Agreement, provided, however, that any such
adjustment shall not be more favorable (but may be less favorable) than the
following and provided further that in the absence of any varying provision in
the Stock Option Agreement and Award Agreement, the Stock Option or Awards shall
be adjusted as follows:

 

(i) If the Company reorganizes, merges or consolidates with one or more
corporations, and the Company is the surviving corporation, thereafter, upon any
exercise of Stock Options or Awards granted hereunder, the Grantee shall, at no
additional cost (other than the Option Price or Base Price, if any) be entitled
to receive (subject to any required action by shareholders), in lieu of the
number of shares as to which such Stock Options or Awards shall then be
exercisable or settled, the number and class of shares of stock or other
securities to which the Grantee would have been entitled pursuant to the terms
of the agreement of merger or consolidation if, immediately prior to such merger
or consolidation, the Grantee had been the holder of record of the number of
shares of Stock of the Company equal to the number of shares as to which such
Stock Options or Awards shall be exercised or settled.

 

(ii) If the Company (x) reorganizes, merges or consolidates with one or more
corporations and the Company is not the surviving corporation, (y) is the
subject of a

 

15



--------------------------------------------------------------------------------

transaction or transactions pursuant to which substantially all of its stock or
assets are purchased or acquired by one or more other corporations firms or
groups or (z) liquidates or dissolves, then in any such event, all outstanding
Stock Options and Awards shall, unless equitable provisions satisfactory to the
Committee are made in connection with such reorganization, merger, consolidation
or transfer for the assumption by the surviving or acquiring corporation of such
Stock Options and Awards, be canceled by the Company as of the effective date of
any such reorganization, merger or consolidation, or of any dissolution or
liquidation of the Company, by giving notice to each holder thereof or his
personal representative of its intention to so reorganize, merge, consolidate or
transfer such assets or control, liquidate or dissolve and by permitting the
exercise or settlement during the thirty-day period immediately prior to such
effective date of all Stock Options and Awards which are outstanding as of such
date, whether or not otherwise exercisable or vested.

 

14. Term of Plan. The Plan shall be effective January 1, 2005, subject to
approval by the holders of common stock of the Company within twelve (12) months
of the effective date. All Stock Options or Awards issued under the Plan shall
remain in effect until all such Stock Options or Awards have been exercised,
surrendered, expired or cancelled. Assuming stockholder approval of the Plan, no
Stock Options or Awards shall be granted pursuant to this Plan after December
31, 2015. Awards intended to be performance-based awards under Section 11 and
intended to qualify under Section 162(m) or the Code shall be approved by
shareholders as may be required from time-to-time by Section 162(m) and the
regulations thereunder.

 

15. Amendment and Termination of Plan.

 

(a) Authority of Board. The Board may, at any time, without further approval of
the shareholders, by an instrument in writing, suspend or terminate the Plan, in
whole or in part, or amend it in such respects as the Board, in its sole
discretion, deems appropriate and in the best interests of the Company,
provided, however, that no such amendment shall be made without approval of the
shareholders if applicable rules of the Securities and Exchange Commission, the
Code, Nasdaq or other applicable law require such shareholder approval. No Stock
Options shall be re-priced without shareholder approval.

 

(b) No Amendment to Alter Vested Rights of Grantee. Notwithstanding the
foregoing, no amendment, suspension or termination of this Plan may, without the
Grantee’s written consent, reduce or impair any of the rights or obligations
under any then outstanding Stock Option or Award granted to such Grantee under
the Plan.

 

16. Government and Other Regulations. The obligation of the Company to issue or
transfer and deliver shares of Stock for Stock Options or Awards exercised under
the Plan shall be subject to all applicable laws, regulations, rules, orders and
approvals which shall be in effect at the time such obligation arises and which
are required by governmental entitles or stock exchanges on which the Stock is
then traded.

 

16



--------------------------------------------------------------------------------

17. Miscellaneous Provisions.

 

(a) Right to Continued Employment. No person shall have any claim or right to be
granted a Stock Option or Award under the Plan, and the grant of a Stock Option
or Award under the Plan shall not be construed as giving a Grantee the right to
be retained in the employ of the Company. Further, the Company expressly
reserves the right at any time to dismiss a Grantee with or without cause, such
dismissal to be free from any liability or any claim under the Plan, except as
provided herein or in a Stock Option Agreement or Award Agreement.

 

(b) No Right to Future Grants of Options or Awards as a Consequence of Prior
Grants. No eligible participant hereunder who receives a grant of Stock Options
or Awards of any kind or containing any particular terms shall have, as a
consequence of such grant, the right to receive any future grants of Stock
Options or Awards or, if any such future grants should be made solely at the
discretion of the Committee, the right to receive grants of Stock Options or
Awards containing the same or similar terms.

 

(c) Other Benefit Plans. No awards, payments or benefits under the Plan shall be
taken into account in determining any benefits under any retirement,
profit-sharing or other employee benefit plan to which the Company contributes.

 

(d) Company’s Use of Proceeds from Exercise. Payments received from Grantees to
exercise Stock Options or Awards under the Plan shall be used for the general
purposes of the Company.

 

(e) Construction of Plan. The Plan shall be administered in the State of Alabama
and shall be governed and interpreted solely in accordance with the laws of the
State of Alabama (except that matters of corporate law shall be interpreted in
accordance with the law of the State of Delaware).

 

(f) Effect of Plan upon Successors and Assigns of the Company. This Plan and any
Stock Option Agreement or Award Agreement entered into pursuant to the Plan
shall be binding upon and the benefits of the Plan and any such Stock Option
Agreement or Award Agreement shall inure to the benefit of the Company and any
successor or assign of the Company.

 

(g) Limit on Liability and Indemnification. Neither the Board, the Committee,
nor any member of either shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with the Plan. In
addition to (and not as a limitation on) such other rights of indemnification as
they may have as members of the Board or the Committee, the members of the
Committee shall be indemnified by the Company for (i) all costs and expenses
reasonably incurred by them in connection with any action, suit or proceeding to
which they or any of them may be party by reason of any action taken or failure
to act under or in connection with the Plan or any Stock Option or Award granted
hereunder, and (ii) all amounts paid by them in settlement of any such action,
suit or proceeding (provided such settlement is approved by counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except a judgment based upon a finding of bad faith;
provided that upon the institution of any such action, suit or proceeding and
prior to taking any steps toward defense of such action, suit or proceeding, a
Committee member shall give the Company written notice thereof and an
opportunity to handle and defend the same at the Company’s own expense.

 

17



--------------------------------------------------------------------------------

(h) Exemption From Registration of Shares. In the event the issuance of the
Stock upon the exercise of any Stock Option or Award is not registered under the
Securities Act of 1933 and if the Company so requests prior to the delivery of
such shares, in connection with the availability of an exemption from
registration of such shares under federal or state securities laws or otherwise,
then the Grantee or other person exercising such Stock Option or Award shall
agree to hold any shares issued under the Stock Option or Award solely for
investment and without any present intention to resell or distribute the same,
and to dispose of such shares only in compliance with applicable securities laws
and regulations, and shall execute and deliver to the Company an agreement to
this effect. The foregoing shall not apply if the Company shall at any time,
before or after the adoption of this Plan and the grant or exercise of any Stock
Options or Awards pursuant hereto, file a Registration Statement under the
Securities Act of 1933 with respect to the Plan or the securities offered to
eligible grantees of Stock Options or Awards under the Plan.

 

18. Prior Interpretations. Any interpretation by the Committee or the Board of
any provision of the Prior Plans shall apply to this Plan unless the Plan or any
Stock Option Agreement contains a provision that is clearly inconsistent with
such interpretation.

 

19. Shareholder Approval. The effectiveness and continuation of the Plan is
subject to approval by the holders of common stock of the Company at a meeting
duly called and held in accordance with the General Corporation Law of the State
of Delaware and the Certificate of Incorporation and Bylaws of the Company
within 12 months following the adoption of the Plan by the Board of Directors of
the Company.

 

20. Severability. If any term or provision of this Plan is held by a court of
competent jurisdiction to be invalid or unenforceable, or if the Company
receives a written opinion of counsel acceptable to the Company that, based upon
a change of law or other considerations any term or provision of this Plan is
invalid or unenforceable, the remaining terms and provisions of this Plan shall
nevertheless remain valid and enforceable and shall be construed in such a
manner as to give full force and effect to such provisions.

 

21. Construction Under Section 409A of the Code. Notwithstanding any other
provision of this Plan or any Stock Option Agreement or Award Agreement, the
terms of any Stock Option or Award shall be construed so as not to trigger any
penalty for the Grantee under the Section 409A of the Code, or any regulation
issued thereunder, and no Plan elections, modifications or distributions will be
allowed or implemented if they would cause a Grantee to be subject to interest
and penalty taxes under new Code Section 409A without the express written
consent of Grantee.

 

18